DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. [US 2012/0140194] in view of Morris et al. [US 2020/0251638].
For claims 1 and 6, Bae teaches an exposure apparatus (see Fig. 3-7) comprising: a light source unit (210 and 220, see Fig. 3) which provides light for exposure and comprises micro light emitting diodes arranged in a matrix form (array micro LEDs, see [0050], Figs. 4 and 7); a substrate transfer unit (element inherent to support the substrate 250 below the light unit 210 and 220, see Fig. 3) which transfers a target substrate; and a control unit (230) which controls at least one of the light source unit (see [0046]) and the substrate transfer unit, wherein the control unit allocates coordinates or an address to each micro light emitting diode and individually controls an amount of light of each micro light emitting diode according to a preset pattern based on the coordinates or the address (the exposure pattern by varying on/off of the light beams 242 emitted from the light source array 210, see [0046]); wherein each micro light emitting diode is disposed on the light source unit substrate (sources 212 emit through substrate 214, see Figs. 3 and 4).
Bae fails to teach wherein each micro light emitting diode comprises a first semiconductor layer, the first semiconductor layer of each micro light emitting diode being connected to the first semiconductor layer of a neighboring micro light emitting diode; an active layer which is disposed on the first semiconductor layer; a second semiconductor layer which is disposed on the active layer; and a reflector which has an open lower side and surrounds the first semiconductor layer, the active layer and the second semiconductor layer: wherein the first semiconductor layer of each micro light emitting diode is disposed on the light source unit substrate.
Morris teaches micro light emitting diode comprises a first semiconductor layer (720, 725, 806, 1050, see Figs. 7A-10), the first semiconductor layer of each micro light emitting diode being connected to the first semiconductor layer of a neighboring micro light emitting diode (see Fig. 10); an active layer (730, 735, 808) which is disposed on the first semiconductor layer; a second semiconductor layer (645, 750, 810) which is disposed on the active layer; and a reflector (passivation layer 770, dielectric layer 775 and metal layer 795, see Figs. 7A and 7B) which has an open lower side and surrounds the first semiconductor layer, the active layer and the second semiconductor layer: wherein the first semiconductor layer of each micro light emitting diode is disposed on the light source unit substrate (thinned wafer for supporting optics provided on layer 1050, see [0170] and [0172]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the construction of the micro LED array as taught by Morris in the micro LED construction as taught by Bae in order to manufacture a more densely packed vertical type micro light-emitting diode array to provide for larger radiation doses with individually controlled diodes.
For claim 14, Bae teaches an exposure apparatus (see Fig. 3-7) comprising: a light source unit (210 and 220, see Fig. 3) which provides light for exposure and comprises unit light emitting cells arranged in a matrix form (array micro LEDs, see [0050], Figs. 4 and 7); a substrate transfer unit (element inherent to support the substrate 250 below the light unit 210 and 220, see Fig. 3) which transfers a target substrate; and a control unit (230) which controls at least one of the light source unit (see [0046]) and the substrate transfer unit, wherein the control unit allocates coordinates or an address to each unit light emitting cell and individually controls an amount of light of each unit light emitting cell according to a preset pattern based on the coordinates or the address (the exposure pattern by varying on/off of the light beams 242 emitted from the light source array 210, see [0046]).
Bae fails to teach each unit light emitting cell comprises a first semiconductor layer, the first semiconductor layer of each unit light emitting cell being connected to the first semiconductor layer of a neighboring unit light emitting cell.
Morris teaches each unit light emitting cell comprises a first semiconductor layer (720, 725, 806, 1050, see Figs. 7A-10), the first semiconductor layer of each unit light emitting cell being connected to the first semiconductor layer of a neighboring unit light emitting cell (see Fig. 10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the construction of the micro LED array as taught by Morris in the micro LED construction as taught by Bae in order to manufacture a more densely packed vertical type micro light-emitting diode array to provide for larger radiation doses with individually controlled diodes.
For claim 2, Bae teaches each micro light emitting diode has a size of 100 µm or less (15 µm, see [0066] and Fig. 7).
For claim 5, Bae teaches the light source unit (see Fig. 3) comprises: a light source unit substrate (214) which supports the micro light emitting diodes; and an optical system (220) which is disposed under the light source unit substrate.
For claim 9, Bae teaches the optical system comprises micro lenses (222, see [0051]).
For claim 10, Bae teaches a distance between the light source unit and the target substrate loaded on the substrate transfer unit during exposure is about 500 µm or less (d = 250 µm or increased, see [0011] and [0047]).
For claim 11, Bae teaches the control unit individually controls on or off of each micro light emitting diode (the exposure pattern by varying on/off of the light beams 242 emitted from the light source array 210, see [0046]).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris as applied to claim 6 above, and in further view of Lee et al. [US 2018/0040774].
For claim 7, in the combination of Bae and Morris, Morris teaches micro light emitting diode the reflector becomes wider toward a bottom (see Figs. 7A and 7B), and both Bae and Morris fail to explicitly teach side surfaces of the reflector are inclined at an angle within a range of 40 to 90 degrees.
Lee teaches the reflector becomes wider toward a bottom (see Fig. 5L), and side surfaces of the reflector are inclined at an angle within a range of 40 to 90 degrees (see [0082]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the reflector angle as taught by Lee in the reflector as taught in the micro light emitting diode as taught in the combination Morris and Lee in order to ensure the light emission is directed to the focusing optics.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris as applied to claim 5 above, and in further view of Liu et al. [US 2009/0002669].
For claim 8, Bae fails to teach the light source unit further comprises a light blocking member which is disposed along a boundary between the micro light emitting diodes on the light source unit substrate.
Liu teaches the light source unit further comprises a light blocking member (baffles 26, see [0015] and Fig. 2) which is disposed along a boundary between the micro light emitting diodes on the light source unit substrate.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the blocking member as taught by Liu in the micro LED array as taught by Bae in order to reduce light at higher angles from reaching the substrate and degrading exposure quality.
	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris as applied to claim 1 above, and in further view of Olszak et al. [US 2004/0057120].
	For claims 12 and 13, Bae fails to teach the control unit individually controls a driving time of each micro light emitting diode, wherein the control unit controls the light source unit to output a first preset pattern for a first preset time and controls the light source unit to output a second preset pattern different from the first preset pattern when determining that the first preset time has elapsed.
Olszak teaches the control unit individually controls a driving time of each micro light emitting diode (computer controls pixel trigger a time Δt based on image data, see Fig. 1 and [0040]-[0041]), wherein the control unit controls the light source unit to output a first preset pattern for a first preset time and controls the light source unit to output a second preset pattern different from the first preset pattern when determining that the first preset time has elapsed (changing image pattern at intervals of time to provide image scanning, see [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the control of the patterning LEDs as taught by Olszak in the control of the pattern as taught by Bae in order to accommodate for scanning exposure that can be used to expose large area substrates.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris as applied to claim 1 above, and in further view of Tukker et al. [US 2018/0004095].
For claim 3, Bae fails to explicitly teach an average pitch between the micro light emitting diodes is 5000 µm or less.
Tukker teaches an average pitch between the micro light emitting diodes is 5000 µm or less (20 µm, see [0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the micro LED array pitch as taught by Tukker in the array as taught by Bae because pitch would dictate resolution or the number of passes necessary to reach a desired pattern size.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris as applied to claim 1 above, and in further view of Ulland et al. [US 2002/0192569].
For claim 4, Bae fails to explicitly teach an emission wavelength of each micro light emitting diode is within a range of 200 to 500 nm.
Ulland teaches an emission wavelength of each micro light emitting diode is within a range of 200 to 500 nm (see [0007]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the wavelength as taught by Ulland in the exposure light as taught by Bae in order to provide for suitable wavelength to sufficiently react with and penetrate into the photoreactive composition to form microcircuit patterns. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Morris is relied upon to teach the salient portions of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759